Citation Nr: 9910156	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  98-05 33A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a back condition 
claimed as degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to December 
1975 and from March 1976 to November 1977.  Additionally, he 
served in the Army National Guard of Kentucky from August 
1989 to August 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied entitlement to service 
connection for hearing loss and a back condition claimed as 
degenerative disc disease of the lumbar spine.


FINDINGS OF FACT

1.  The veteran currently suffers from bilateral hearing loss 
which resulted from acoustic trauma sustained in service.

2.  There is no competent medical evidence of a nexus or link 
between the veteran's current back condition claimed as 
degenerative disc disease of the lumbar spine and his in-
service back injury.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.385 
(1998).

2.  The veteran has not submitted a well grounded claim to 
establish entitlement to service connection for a back 
condition claimed as degenerative disc disease of the lumbar 
spine.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and is 
therefore well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required in order to comply with the duty 
to assist.  Id.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).

Further, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  The 
question is whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

Before service connection may be granted for a hearing loss, 
that loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

A review of the record reveals that the veteran worked as an 
airplane mechanic in service.  Service medical records show 
that the veteran did not meet the criteria for hearing loss 
set forth in 38 C.F.R. § 3.385, during his first two periods 
of service, but that he did experience a reportable threshold 
shift.  A hearing conservation data form dated in March 1977 
reveals a threshold shift from 25 decibels to 60 decibels at 
6000 Hertz in the right ear on audiometry testing.  The 
veteran reported that he experienced hearing loss during 
periodic reenlistment examinations.  

Service records associated with the veteran's National Guard 
service show bilateral high frequency hearing loss.  On an 
audiological evaluation in February 1993, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
20
35
70
LEFT
15
5
20
45
75


On VA audiological evaluation in July 1997, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
50
70
LEFT
5
15
20
55
70

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.

The lack of any evidence of a hearing loss disability in 
service or at separation is not fatal to the veteran's claim.  
Laws and regulations do not require in-service complaints of, 
or treatment for, hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Rather, the crucial issues to be determined are 
whether the veteran currently satisfies the criteria of 38 
C.F.R. § 3.385, and whether there is a basis for linking the 
current hearing loss disability to the veteran's period of 
active service.  As noted by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals, hereinafter referred to as the Court):

Where the regulatory threshold requirements for 
hearing disability are not met until several 
years after separation from service, the record 
must include evidence of exposure to disease or 
injury in service that would adversely affect 
the auditory system and post-service test 
results meeting the criteria of 38 C.F.R. 
§ 3.385 ....  For example, if the record shows 
(a) acoustic trauma due to significant noise 
exposure in service and audiometric test 
results reflecting an upward shift in test 
thresholds in service, though still not meeting 
the requirements for a "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting 
the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a 
medically sound basis to attribute the post-
service findings to the injury in service, or 
whether they are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  

In the present case, while service medical records disclose 
merely a threshold shift in one ear in service, service 
records do show that the veteran served as an airplane repair 
person.  The veteran has reported that he was continually 
exposed to helicopter and airplane engine noise during active 
service and National Guard service.  The Board finds the 
veteran's statements to be consistent with the record, not 
otherwise controverted and therefore fully credible.  

The findings on VA examination demonstrate that the veteran's 
current hearing loss unquestionably meets the criteria of 
38 C.F.R. § 3.385.  The Board finds that the record raises a 
question as to the etiology of the veteran's current 
bilateral hearing loss.  In this regard, the Board notes that 
the veteran's service medical records do not show hearing 
loss as defined in 38 C.F.R. § 3.385, and there is no clear 
medical opinion directly linking the veteran's current 
bilateral hearing loss to service.  Nonetheless, in view of 
the totality of the evidence, including the credible 
testimony regarding exposure to acoustic trauma during the 
entirety of the veteran's service, it is reasonable to 
conclude that hearing loss progressed from the initial 
threshold shift noted in 1977 to its current level as a 
result of his periods of military service.  

The Board finds that the evidence is at least in equipoise as 
to whether the veteran's current bilateral hearing loss had 
its onset in service.  Therefore, applying 38 U.S.C.A. 
§ 5107(b) and 38 C.F.R. § 3.102 to the facts of this case, 
the Board finds that service connection for bilateral hearing 
loss is warranted. 


II.  A Back Condition

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  However, the Board must determine 
whether the veteran has submitted a well-grounded claim as 
required by 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
one that is plausible, capable of substantiation or 
meritorious on its own.  38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, the existence 
of a current disability, and a nexus between the in service 
injury or disease and the current disability.  See Epps v. 
Gober, 126 F.3d 1464 (1997). Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to prove service incurrence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, a claimant may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, even presuming the truthfulness of the evidence 
for the purpose of determining whether a claim is well-
grounded, as required by Robinette v. Brown, 8 Vet. App. 69, 
73-74 (1995), and King v. Brown, 5 Vet. App. 19, 21 (1993), 
for the reasons stated below, the record fails to establish 
that the veteran's claim is plausible.

The veteran contends that his current back trouble is related 
to in service injury because he has had the same kind of 
pain, on and off, since that injury occurred.  Service 
medical records show treatment of a traumatic injury to the 
back in March 1973.  The first post service treatment for 
back pain occurred in August 1994 following an on the job 
injury.  

The veteran currently has a diagnosis of degenerative disc 
disease, and is being treated for this condition at VA as 
well as through private physicians. 

"Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
Section 5107(a); where the determinative issue does not 
require medical expertise, lay testimony may suffice by 
itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's currently diagnosed degenerative disc disease is 
related to or otherwise had its origin during the veteran's 
active military service.  The medical evidence fails to show 
that there is a nexus or relationship between the current 
condition and service.  

The veteran and his representative have argued that recent 
medical records demonstrate that the disc disease treated 
beginning in 1994 had been present for a long time prior to 
1994.  The Board disagrees.  In fact, there is no competent 
medical evidence that the condition began prior to 1994.  
Neither are the statements of the veteran and his 
representative considered competent evidence.  The Board 
notes that the Court has held that lay testimony is not 
competent to prove a matter requiring medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994); Fluker v. Brown, 
5 Vet. App. 296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 
214 (1993); Cox v. Brown, 5 Vet. App. 93, 95 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Clarkson v. 
Brown, 4 Vet. App. 565, 567 (1993).  It is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Jones v. Brown, 7 
Vet. App. 134, 137 (1994), and, since he has no medical 
expertise, the lay opinion of the veteran does not provide a 
basis upon which to make any finding as to the origin or 
development of his condition.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In the absence of competent 
supporting medical evidence, the veteran's claim of 
entitlement to service connection for a back condition 
claimed as degenerative disc disease of the lumbar spine is 
not well grounded and must be denied on that basis.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a back condition claimed as 
degenerative disc disease of the lumbar spine and the reasons 
for which his claim failed.


ORDER

Service connection for hearing loss is granted.

Evidence of a well grounded claim having not been submitted, 
service connection for a back condition claimed as 
degenerative disc disease of the lumbar spine is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

